El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
*863Ante el Registrador de la Propiedad de San Germán se presentó para su inscripción la escritura número cuarenta y tres, otorgada en veintidós de septiembre de mil novecientos cuarenta y tres, ante el notario José A. Suris Agraít, por la cual Domingo Torres Guerra, actuando por sí, vende un solar y casa a Beatriz Martínez, haciendo constar por la cláusula segunda de dicha escritura lo siguiente: “Aclara el compare-ciente de la primera parte que si bien es verdad que en la es-critura de adquisición número ochenta y cinco, hizo constar que era casado con doña María Criselda Ramírez lo cierto esque era soltero y solamente vivía maritalmente con la pre-dicha,. no habiendo contraído matrimonio hasta el año mil novecientos treinta y ocho, con María Isolina Lneena, lo que acreditará oportunamente. ’ ’
Como complementarios al anterior documento, fueron pre-sentados los siguientes: 1. Escritura de Acta Aclaratoria número cuarenta y seis, otorgada en San Germán, a primero de noviembre de mil novecientos cuarenta y tres, ante el mismo notario, por la cual dicho Domingo Torres Guerra, por sí, y los anteriores dueños del solar, esto es, .aquellos de quienes adquirió Torres Guerra, manifiestan que éste era soltero en la fecha de adquisición. 2. Certificación del Jefe del Negociado de Estadística Demográfica, José L. Janer, de fecha veintidós de octubre de mil novecientos cuarenta y tres, acreditativa de que desde el mil novecientos treinta y uno al mil novecientos treinta y cinco, no se encontró inscrito en dicho negociado el matrimonio de Domingo Torres Guerra con María Criselda Ramírez. 3. Otra certificación acredita-tiva del matrimonio de Domingo Torres Guerra con María Isolina Lucelia, celebrado en el .año 1938.
El registrador denegó la inscripción solicitada a virtud de la siguiente nota:
“DeNegada la inscripción del documento que precede, por ob-servar que el solar que se vende aparece inscrito a favor del vende-*864dor, casado con María Criselda Ramírez, sin qne comparezca ésta a prestar su consentimiento para la venta, no siendo suficiente el acta aclaratoria acompañada en la que se informa qne era errónea la manifestación de dicho estado civil, ni tampoco la certificación sobre la no localización de dicho matrimonio en la población de San Germán; y por observar además que no se acredita el estado civil del vendedor en la fecha de la construcción de la casa, si bien pudo haber sido el mismo de cuando adquirió el solar o el de ahora en que es casado con María Isolina Lucena, sin que ésta comparezca tam-poco a dar su consentimiento para la venta de dicha casa, por lo que tomo en su lugar anotación preventiva por el término legal a favor de la compradora de su derecho, ...”
Sostiene el Registrador en sn alegato qne apare-ciendo del registro qne Torres adquirió el solar siendo casado con María Criselda Ramírez existe la presunción de que se trata de bienes gananciales habidos durante el matrimonio y que para enajenarlos Torres necesita el consentimiento de la que él dijo ser su esposa — Artículo 1313 del Código Civil — • y .arguye que los documentos complementarios citados no son suficientes para destruir la presunción de casado del vendedor según aparece del registro. Cita en apoyo de su nota los casos de Delgado v. Registrador, 23 D.P.R. 704, 706 y Figueroa v. Registrador, 31 D.P.R. 377, 379. En el primero se resolvió que “no existe presunción de que uno que hoy está casado con determinada persona, lo estuviera con la misma en cierta fecha del pasado”, y en el segundo se citó del caso de Bennett v. State, 103 Georgia 67, 29 S. E. 919, en parte, lo siguiente: “No existe ninguna presunción legal o de hecho de que un hombre o una mujer sea soltero ni presunción en contrario.”
La recurrente se limita a sostener que el acta aclaratoria y la certificación negativa del Registro Demográfico son sufi-cientes para que el registrador inscriba la escritura de venta, ya que la presunción que existía a virtud de la primera escri-tura de que Torres era casado ha sido destruida por los men-cionados documentos.
*865Creemos que la nota recurrida debe ser confirmada. Apa-reciendo de la escritura de compraventa qne el comprador era casado, la inscripción del solar en el registro conlleva la presunción de que dicho terreno pertenecía a la sociedad de gananciales — Artículo 1307, Código Civil. Fuera cierto o no que el comprador, Domingo Torres, era casado con María Criselda Ramírez, el hecho es que la inscripción creó un es-tado de derecho a favor de la que se mencionó como esposa. Ahora se pretende, a través de un acta aclaratoria en la cual no comparece María Criselda Ramírez, que en el registro se varíe dicho estado. Consideramos que esto no podía hacerlo el registrador. Otra hubiera sido la situación si la única parte que puede ser afectada, María Criselda Ramírez, hu-biera comparecido en dicha Acta Aclaratoria, corroborando la afirmación del que ahora dice fue su concubino y antes dijo era su esposo. No habiendo comparecido cabe la posibilidad de que se haya negado por estar en condiciones de probar que en realidad estuvo casada con Torres. De surgir una situación como esta correspondería a las cortes resolverla y no al Registrador.
La certificación negativa del Registro Demográfico de San Germán tampoco es suficiente pues como bien sostiene el recu-rrido el matrimonio ha podido celebrarse en cualquier otro pueblo de Puerto Rico y aun en el extranjero. El hecho de que en la actualidad Domingo Torres esté casado con María Isolina Lucena no establece presunción alguna en cuanto a su verdadero estado civil en el año 1935, cuando en documento auténtico hizo constar que era casado - con María Criselda Ramírez. Figueroa v. Registrador, supra.

Bebe confirmarse la nota recurrida.

El Juez Asociado Sr. Snyder no intervino.